FILED
                            NOT FOR PUBLICATION
                                                                            JUL 11 2016
                     UNITED STATES COURT OF APPEALS                     MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50225

               Plaintiff - Appellee,             D.C. No. 2:12-cr-00543-PA-2

 v.
                                                 MEMORANDUM*
JOSE GUADALUPE HERNANDEZ,
a.k.a. Serio,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                     Percy Anderson, District Judge, Presiding

                               Submitted July 7, 2016**

Before:        HUG, FARRIS, and CANBY, Circuit Judges.

      Jose Guadalupe Hernandez appeals from the district court’s judgment and

challenges the 121-month sentence imposed following his guilty-plea conviction

for conspiracy to distribute methamphetamine, in violation of 21 U.S.C. §§ 846


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and 841(b)(1)(A)(viii). Pursuant to Anders v. California, 386 U.S. 738 (1967),

Hernandez’s counsel has filed a brief stating that there are no grounds for relief,

along with a motion to withdraw as counsel of record. We have provided

Hernandez the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

      Hernandez waived his right to appeal his sentence, although he retained the

right to appeal some conditions of supervised release. Our independent review of

the record pursuant to Penson v. Ohio, 488 U.S. 75, 80 (1988), discloses no

arguable grounds for relief regarding the terms and conditions of supervised

release. We therefore affirm as to that issue. We dismiss the remainder of the

appeal in light of the valid appeal waiver. See United States v. Watson, 582 F.3d

974, 986-88 (9th Cir. 2009).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED in part; DISMISSED in part.




                                           2